        Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 1 of 9


                             LEGAL NOTICE BY ORDER OF
                     THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF CONNECTICUT


      If you sought health insurance coverage or benefits from
   AETNA LIFE INSURANCE COMPANY for TRANSCRANIAL
               MAGNETIC STIMULATION (“TMS”)
            for the treatment of MAJOR DEPRESSION
  from September 3, 2009 to July 29, 2016, you could get a payment
       from the proposed settlement of a class action lawsuit.
                              READ THIS NOTICE CAREFULLY

           A federal court authorized this notice. This is not a solicitation from a lawyer.

• There is a proposed settlement (“Settlement”) with Aetna Inc. and Aetna Life Insurance
  Co. (together, “Aetna”) in a class action lawsuit, Meidl v. Aetna Inc., et al., No. 15-cv-
  1319-JCH (D. Conn.).

• The Settlement will resolve a lawsuit over whether Aetna violated its obligations related to
  health plans that Aetna administers under the Employee Retirement Income Security Act of
  1974 (“ERISA”) by improperly concluding that TMS was an experimental treatment for
  major depression. The suit alleges that Aetna improperly developed a policy that TMS was an
  experimental and investigational treatment (the “Aetna TMS Policy”) and that Aetna then
  applied that policy to categorically deny TMS coverage for the treatment of major depression.

• Aetna denies all of the Plaintiff’s claims, but has agreed to the Settlement to resolve the class
  action case.

• The Settlement provides monetary payments to Class Members.

• THIS SETTLEMENT APPLIES ONLY TO PEOPLE WHO SOUGHT COVERAGE FOR
  TMS FOR THE TREATMENT OF MAJOR DEPRESSION. IT DOES NOT ADDRESS
  TMS FOR ANY OTHER CONDITION.

• Under the Settlement, Class Members will release any individual legal claims they may have
  against Aetna arising out of or related to Aetna’s decisions between September 3, 2009 to July
  29, 2016 (the “Class Period”) concerning coverage of TMS for the treatment of a major
  depressive disorder.

• Your rights and options—and the deadlines to exercise them—are explained in this notice.
  Read this notice carefully.

   •   If you have questions, go to www.AetnaTMSSettlement.com, call 1-877-890-8089, or
       email mail@AetnaTMSSettlement.com. You can also write to Aetna TMS Settlement
       Administrator, c/o Epiq Class Action & Claims Solutions, Inc., PO Box 4028, Portland,
       OR 97208-4028.

QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                          -1-
                                                                                               6736052.1
      Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 2 of 9



  SUMMARY OF YOUR LEGAL RIGHTS AND OPTIONS FOR THE SETTLEMENT

                         To remain a class member for the Settlement, you do not need
                         to do anything. You automatically will be included in the Class
                         and your portion of the Settlement Fund will be calculated
                         based on Aetna’s records. If you believe that those records
REMAIN A MEMBER OF THE   understate your total billed charges for TMS, you may submit
CLASS                    records showing how much you were charged for TMS, which
                         may affect the amount of money you are eligible to receive.

                         If you remain in the Class, you will give up your right to sue
                         Aetna for claims relating to the subject matter of the lawsuit.

                         You may request exclusion from the Class (also known as “opting
                         out”) by filling out the “Opt-Out Form” online or submitting an
                         email or letter to the Settlement Administrator at the address
                         below. The request(s) for exclusion must be submitted
                         electronically or postmarked no later than __________.
EXCLUDE YOURSELF FROM
THE CLASS
                         If you exclude yourself from the Settlement, you will not lose
                         your claims against Aetna, and you will not be bound by any
                         judgments or orders of the Court as to the Settlement, but you
                         also will not be eligible for any payment from the Settlement nor
                         will you be able to object to the Settlement.

                         Write to the Court about why you don’t like the Settlement. To
                         object to or comment on the Settlement, you must send a copy of
                         the appropriate papers via mail to the Court, Class Counsel, and
OBJECT TO THE            counsel for Aetna. Their addresses are listed below. Your written
SETTLEMENT               objection must be filed with the Court and sent to Class
                         Counsel and counsel for Aetna no later than _________.

                         If you object to the Settlement, you will remain a Class member.

                         Ask to speak in Court about the fairness of the Settlement.

                         The Court will hold a Fairness Hearing on __________, at
                         _______ to consider whether the Settlement is fair, reasonable,
                         and adequate. The Court may also consider the motion for Class
                         Counsel’s attorneys’ fees, costs, and expenses, and for an
GO TO A HEARING
                         incentive award for the class representative. If you want to speak
                         at the Fairness Hearing, you must let the Court and the parties
                         know by providing the Court and the parties with a letter that is
                         received by ___________, stating that you intend to appear at the
                         hearing. You cannot speak at the hearing if you opt out of the
                         Settlement.


QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                          -2-
                                                                                       6736052.1
         Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 3 of 9




                                     BASIC INFORMATION
    1. WHAT IS THIS LAWSUIT ABOUT?

This lawsuit is about whether during the Class Period, Aetna, in violation of ERISA and the plans
that Aetna administers, improperly determined that TMS was an experimental, investigational, or
unproven treatment, and then used that determination to deny coverage for TMS for the treatment
of major depression. Plaintiff alleges that TMS was not experimental for the treatment of major
depression because the FDA approved a TMS device for that use in 2008 and because during the
Class Period there was substantial scientific and medical support for TMS as a safe and effective
treatment option for major depression. Plaintiff alleges that Aetna breached the duties it owed him
and other people covered by insurance plans administered by Aetna when it denied claims for
TMS coverage to treat major depression based on the Aetna TMS Policy in effect during the
Class Period.

Aetna denies all of Plaintiff’s allegations of wrongdoing and contends that it has fully complied
with the law.

On July 29, 2016, Aetna changed its TMS Policy to allow coverage for TMS for major depression
in certain circumstances. You can review Aetna’s current policy on TMS at
http://www.aetna.com/cpb/medical/data/400_499/0469.html.

    2. WHAT IS A CLASS ACTION AND WHO IS INVOLVED?

In a class action lawsuit, a “class representative” sues on behalf of herself and other people who
have similar claims. Together, they are called a “class” or “class members.” The class
representative for the Settlement is Christopher Meidl, an individual who was denied coverage
and benefits by Aetna for TMS.

                                 WHO IS IN THE SETTLEMENT
    3. WHO IS A CLASS MEMBER?

In May 2017, the Court decided that the case should proceed as a class action. The Class consists
of:

       All participants or beneficiaries in Aetna Plans administered by Aetna (or any of its
       operating divisions) who, from September 3, 2009, to July 29, 2016, were denied health
       insurance coverage for TMS for the treatment of major depression using one of the codes
       for Experimental, Investigational, or Unproven Services. The TMS Class includes both
       persons whose post-service claims for reimbursement were denied and persons whose pre-
       service requests that Aetna confirm coverage for TMS were denied.

The Class Period is September 3, 2009 to July 29, 2016.

Excluded from the Class are the federal judge who has presided over the case, and individuals and
entities who timely and validly request exclusion (“opt out”) from the Class.

 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -3-
                                                                                              6736052.1
           Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 4 of 9



Aetna records indicate that you sought coverage for TMS treatment under a health plan
administered by Aetna and that Aetna denied your request in whole or in part. Therefore, you are
a member of the Class unless you opt out.

If you are not sure whether you are a member of the Class, you can email or write to the lawyers
in this case at the addresses listed in Question 10.

      4. DID THE COURT DECIDE WHO IS RIGHT?

No, the parties entered into the Settlement before the lawsuit reached a trial or court decision, so
if the Court approves the Settlement there will not be a trial or decision about which side was
right.

                              WHAT THE SETTLEMENT PROVIDES
      5. WHAT DOES THE SETTLEMENT DO?

The Settlement has two major parts: (1) payments to Class Members; and (2) a release by Class
Members of legal claims arising out of or related to Aetna’s decisions concerning coverage of
TMS for the treatment of a major depressive disorder during the Class Period.

(1)       Payments to Class Members

Under the Settlement, Aetna will make a lump sum payment of $6.2 million. This Settlement
Amount, less settlement administration costs, attorneys’ fees and expenses, and any class
representative incentive award, will make up the “Settlement Fund.” The Settlement Fund will be
used to reimburse Class Members. A Settlement Administrator who has experience handling
cases that involve personal health information will oversee the distribution of payments from the
Settlement Fund to Class Members.

The allocation of the Settlement Fund to Class Members (the “Plan of Allocation”) will be as
follows:

      •   Class Members will be entitled to the GREATER of (1) a proportional share of the
          Settlement Fund based on their Recognized Loss; or (2) a minimum amount, which is
          expected to be approximately $1,500.

      •   Each Class Member’s “Recognized Loss” will be the total billed charges for fully denied
          claims for TMS received during the Class Period as reflected in Aetna’s records (up to a
          maximum of $100,000).

          Attached to this notice is a sheet that states the total amount that Aetna’s records
          show you were billed (if any) for all TMS that you received during the Class Period,
          and the portion (if any) of that total billed amount that Aetna records show was
          denied in full.




 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -4-
                                                                                               6736052.1
           Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 5 of 9


      •   If you think that you paid more for TMS during the Class Period than Aetna’s records
          show, then you can submit evidence—no later than ____—showing the total amount that
          you paid for TMS during the Class Period. If the amount that you document is greater than
          the amount of billed charges shown in Aetna’s records, your Recognized Loss will be the
          SUM of (i) the difference between the total amount you paid for all TMS received during
          the Class Period as reflected in the evidence you submit (up to a maximum of $100,000)
          and the total billed charges in Aetna’s records, PLUS (ii) the amount of fully denied
          claims as reflected in Aetna’s records.

             o NOTE: You must submit all of your TMS payments, not simply those you believe
               to be missing from Aetna’s records. The Settlement Administrator will not add the
               amount you paid for TMS as shown in evidence you submit to the total of billed
               charges in Aetna’s records. That is because doing so would significantly drive up
               the cost of administration by requiring the Settlement Administrator to cross-check
               the evidence you submit against the evidence in Aetna’s records, and therefore
               reduce the amount of money available for Class Members.

      •   Your payment likely will be significantly less than your Recognized Loss. The amount of
          your payment will depend on, among other things, the records submitted by other Class
          Members.

ALL CLASS MEMBERS WILL RECEIVE A MINIMUM AMOUNT, WHICH IS
EXPECTED TO BE APPROXIMATELY $1,500.

Example: If Aetna’s records show that a Class Member submitted $10,000 in claims for TMS
that were all denied, that person’s Recognized Loss will be $10,000. But if that Class Member
submits documentation showing that he or she paid $12,000 for TMS, the Recognized Loss will
be $12,000—that is, the sum of (i) $12,000 - $10,000, PLUS (ii) $10,000. If the Class Member’s
documentation shows anything less than $10,000 in paid charges for TMS, then because Aetna’s
records show a higher amount, the Recognized Loss will be $10,000.

If you choose to submit evidence of the total amount you were charged for TMS, you have until
________________ to submit that evidence to the Settlement Administrator. An example of valid
documentation is a printout from your TMS provider showing the number of sessions of TMS that
you had and the total amount that you paid for TMS during the Class Period.

Documentation should be sent to the Settlement Administrator at: Aetna TMS Settlement
Administrator, c/o Epiq Class Action & Claims Solutions, Inc., PO Box 4028, Portland, OR
97208-4028. You can also email a PDF copy of the documentation to the Settlement
Administrator at: mail@AetnaTMSSettlement.com.

(2)       Release of Claims Against Aetna

Upon the Effective Date of the Settlement after final approval, the Class Members will release
Aetna (and related entities) for all legal claims against it arising out of or related to Aetna’s
decisions concerning requests for TMS benefits or coverage for the treatment of major depression
during the Class Period. The definition of “Released Claims” in the Settlement Agreement is:



 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -5-
                                                                                             6736052.1
         Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 6 of 9


                [A]ny and all past, present and future claims, actions, causes of
                action, rights or liabilities, costs, expenses, losses, debts, or claims,
                regardless of forum, contingent or non-contingent, accrued or
                unaccrued, known or unknown, arising out of or related to: (i) a
                denial of health insurance coverage for TMS for the treatment of
                major depression (including any requests associated with a
                diagnosis of major depression, even if there were also other non-
                depression diagnoses) during the Class Period, including post-
                service claims for reimbursement and pre-service requests that
                Aetna confirm coverage; or (ii) any challenge to the development
                or application of any iteration of CPB 469 in effect prior to July
                29, 2016. Released Claims include, but are not limited to, any and
                all claims, actions, rights or causes of action arising under federal,
                state, or local statutory or common law or mandate that were raised
                or could have been raised in the Action concerning any statutory
                rights under ERISA or coverage for TMS under the terms of an
                employee benefits plan insured or administered by Aetna during
                the Class Period.

                                      IF YOU DO NOTHING
    6. WHAT HAPPENS IF I DO NOTHING?

If you do nothing, you will be included in the Class. You will get a payment according to the Plan
of Allocation described above. And you will be bound by the Settlement if it is finally approved
by the Court. If you do nothing, you will not be able to sue Aetna on your own for the Released
Claims as described in the part of Question 5 titled “Release of Claims against Aetna.” If you
want to pursue any claim related to the issues in this case on your own and at your own expense,
you should opt out of the Settlement.

                     EXCLUDING YOURSELF FROM THE SETTLEMENT
    7. WHY WOULD I ASK TO BE EXCLUDED (OPT OUT)?

You should ask to be excluded if you want to keep your right to pursue your own individual
lawsuit against Aetna relating to the issues in the lawsuit. If you choose to opt out, you will not
receive any payment from the Settlement Fund, but you will not be bound by the Settlement
either, including the release.

    8. HOW DO I OPT OUT OF THE CLASS?

To exclude yourself from the Class, you must do one of the following: (1) go to
www.AetnaTMSSettlement.com and follow the directions for how to fill out and submit the Opt-
Out Form electronically; (2) download and print out the Opt-Out Form from the website, fill it out
and sign it, and send it by first class mail to the Settlement Administrator at: Aetna TMS
Settlement Opt Out, c/o Epiq Class Action & Claims Solutions, Inc., PO Box 4028, Portland, OR
97208-4028; (3) email the completed and signed Opt-Out Form to the Settlement Administrator at
mail@AetnaTMSSettlement.com; or (4) mail or email to the Settlement Administrator a request


 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -6-
                                                                                               6736052.1
         Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 7 of 9


for exclusion that includes your full name (and business name, if applicable), mailing address,
email address, signature (or an electronic signature consisting of “/s/” plus your typed name), and
the following statement: “I request that I be excluded from the Class in Meidl v. Aetna, No. 15-cv-
1319-JCH (D. Conn.).” An opt-out request that does not clearly state you wish to be excluded—or
that makes conflicting requests to be excluded and to receive monies under the Settlement—will
not be treated as a valid opt-out.

REQUESTS FOR EXCLUSION THAT ARE NOT POSTMARKED ON OR BEFORE
_____________, OR ARE NOT SUBMITTED ELECTRONICALLY ON OR BEFORE
11:59 PM PACIFIC TIME ON _______________, WILL NOT BE HONORED.

    9. IF I DON’T EXCLUDE MYSELF, CAN I SUE FOR THE SAME THING LATER?

No. If the Court approves the Settlement and you do not opt-out by the deadline, you will be
subject to the release of claims described in Question 5 above, and will lose your right to sue
Aetna for relief arising from the Released Claims. You will receive a monetary payment from the
Settlement only if you do not exclude yourself.

                              OBJECTING TO THE SETTLEMENT
    10. HOW DO I OBJECT TO THE SETTLEMENT?

You can object to the Settlement, the proposed Plan of Allocation, the attorneys’ fees and
expenses requested, or the class representative incentive award. Submitting an objection gives
you the chance to tell the Court why you think the Court should not approve any of these things,
but will not exclude you from the Settlement. To object, you must send the Court a letter via first
class mail stating why you object to the Settlement. Be sure to include your name, address,
telephone number, and signature. You must mail the objection to these three different groups so
that they are received by the Court, Class Counsel, and counsel for Aetna no later than
_____________:

          Court                                  Class Counsel
          Clerk of the Court                     Andrew N. Goldfarb
          United States District Court for the   D. Brian Hufford
          District of Connecticut                Jason S. Cowart
          141 Church Street                      Zuckerman Spaeder LLP
          New Haven, CT 06510                    1800 M Street, NW, Suite 1000
                                                 Washington, DC 20036

          Aetna Counsel
          Geoffrey M. Sigler
          Alex Gesch
          Gibson Dunn & Crutcher LLP
          1050 Connecticut Avenue, NW
          Washington, DC 20036




 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -7-
                                                                                              6736052.1
         Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 8 of 9


OBJECTIONS THAT ARE NOT RECEIVED BY THE COURT ON OR BEFORE
__________ WILL NOT BE HONORED.

                            THE LAWYERS REPRESENTING YOU
    11. DO I HAVE A LAWYER IN THE CASE?

Yes, unless you exclude yourself from the Class. The Court decided that D. Brian Hufford, Jason
Cowart, and Andrew N. Goldfarb of Zuckerman Spaeder LLP, and Meiram Bendat of Psych
Appeal, Inc., are qualified to represent the members of the Class. Together, the lawyers are called
“Class Counsel.”

    12. WILL THE LAWYERS AND CLASS REPRESENTATIVE BE PAID, AND IF SO
        HOW?

The Settlement Agreement allows Class Counsel to ask the Court to approve payment of
attorneys’ fees up to 33.3% of the Settlement Amount, plus the expenses incurred during the case.
Thus, the maximum amount in attorney’s fees and litigation costs from the Settlement is
$2,066,667. This payment will compensate Class Counsel for their work investigating the facts,
litigating the case, and negotiating the Settlement. The Court must approve the amount of fees and
costs awarded to Class Counsel. Class Counsel will file a motion requesting attorneys’ fees and
litigation costs no later than _________, so you will have time to review that motion prior to
deciding whether you want to object or opt-out.

The amount that the class representative (who brought the lawsuit and who has served as the
named plaintiff) receives for his denied TMS claims will be determined by the same Plan of
Allocation used for all Class Members. In addition, the Settlement Agreement allows Class
Counsel to ask the Court for an “incentive fee” award of up to $20,000 for the class
representative. That motion will be filed no later than _______. Any incentive fee award must be
approved by the Court.

Class Counsel’s motion for attorneys’ fees and costs, and an incentive award to the class
representative, will be available on the website www.AetnaTMSSettlement.com, or you can
contact the Settlement Administrator.


   13. HOW IS THE COST OF PROVIDING NOTICE TO CLASS MEMBERS PAID
       FOR?

The costs of providing notice about the Settlement to Class Members will come out of the
Settlement Amount.

                                   THE FAIRNESS HEARING
    14. WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE
        THE SETTLEMENT?




 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -8-
                                                                                             6736052.1
         Case 3:15-cv-01319-JCH Document 203-4 Filed 02/15/19 Page 9 of 9


The Court will hold a Fairness Hearing on _____________, at ________, at the United States
District Court for the District of Connecticut, 141 Church Street, New Haven, CT 06510. At this
hearing the Court will consider whether the Settlement is fair, reasonable, and adequate. If there
are objections, the Court will consider them. The judge in the case, Judge Janet C. Hall, will listen
to people who have asked in advance to speak at the hearing. The Court may also decide how
much Class Counsel may receive in attorneys’ fees and expenses. The Court will also decide how
much the class representative should receive as an incentive award. After the hearing, the Court
will decide whether to approve the Settlement. It is not known how long these decisions will take.

The Court can change the date of the hearing without further notice, so please check the docket
for the case if you want to appear to make sure that the date and time have not changed.

    15. DO I HAVE TO COME TO THE HEARING?

No. Class Counsel will answer questions the Court may have. But you are welcome to come at
your own expense. If you send an objection, you don’t have to come to Court to talk about it. As
long as you mailed your written objection on time, the Court will consider it. If you retain your
own lawyer, your lawyer can attend on your behalf.

    16. MAY I SPEAK AT THE HEARING?

You may ask the Court for permission to speak at the Fairness Hearing. To do so, you must send a
letter saying that it is your “Notice of Intention to Appear in Meidl v. Aetna, No. 15-cv-1319-
JCH.” Be sure to include your name, address, telephone number, and signature. Your Notice of
Intention to Appear must be received no later than ___________, and must be sent to the Clerk of
the Court, Class Counsel, and Defense Counsel, at the three addresses in Question 10. You cannot
speak at the hearing if you opted out of the Settlement.


                                GETTING MORE INFORMATION
    17. ARE THERE MORE DETAILS ABOUT THIS LAWSUIT?

Yes. Additional information regarding the lawsuit and the Settlement is also available at
www.AetnaTMSSettlement.com. The information includes the complaint filed in the case; the
Settlement Agreement and its attachments; the Opt-Out Form and Objection Form; and the
motion for preliminary approval of the Settlement, along with the exhibits to the motion. In
addition, the motion for attorneys’ fees and expenses will be posted to the website after it is filed
on or before ______.

    18. HOW CAN I LEARN MORE?

If you have additional questions about the Settlement or the case, you can go to
www.AetnaTMSSettlement.com, call 1-877-890-8089, or email
mail@AetnaTMSSettlement.com. You can also write to the Aetna TMS Notice Administrator, c/o
Epiq Class Action & Claims Solutions, Inc., PO Box 4028, Portland, OR 97208-4028.




 QUESTIONS? CALL 1-877-890-8089 TOLL FREE, OR VISIT WWW.AETNATMSSETTLEMENT.COM
                                           -9-
                                                                                                6736052.1
